ON PETITION FOR REHEARING

                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6521



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DELMAR E. WALTON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CR-94-50066, CA-97-135-5)


Submitted:   November 30, 1999          Decided:     December 21, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Delmar E. Walton, Appellant Pro Se. Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Delmar E. Walton petitions for rehearing and rehearing en banc

of the panel’s decision dismissing his appeal of the district

court’s denial of his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999). Because the panel’s opinion incorrectly denied relief

on two ineffective assistance of counsel claims on the basis of

waiver,* we grant Walton’s rehearing petition, though we deny his

petition for en banc consideration.

     Our review of the record, pleadings, and district court’s

opinion convinces us that these ineffective assistance of counsel

claims are meritless.   See Strickland v. Washington, 466 U.S. 668,

687-91 (1984); Holdren v. Legursky, 16 F.3d 57, 63 (4th Cir. 1994);

United States v. Agofsky, 20 F.3d 866, 871-72 (8th Cir. 1993).   As

noted in the panel’s original opinion, we find no reversible error

in the district court’s denial of relief on Walton’s remaining

claims.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the




     *
       The claims involved counsel’s failure to object to a jury
instruction and failure to object to allegedly perjured testimony
of a Government witness.


                                 2
court and because argument would not significantly aid the deci-

sional process.




                                                       DISMISSED




                               3